         Case 1:17-cr-00283-LAP Document 394 Filed 10/06/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

          -against-
                                                No. 17-CR-283 (LAP)
RICHARD DRAYTON,
                                                       ORDER
                    Defendant.


LORETTA A. PRESKA, UNITED STATES DISTRICT JUDGE:

    By order dated September 18 (dkt. no. 391), Mr. Drayton’s

attorneys were ordered to respond to Mr. Drayton’s letter filed

on September 16 (dkt. no. 390).         Counsel have not yet done so.

    Counsel are again ordered to respond to Mr. Drayton’s

letter no later than October 13.

    The Clerk of the Court shall mail a copy of this order to

Mr. Drayton.

SO ORDERED.

Dated:     October 6, 2020
           New York, New York




                                          ___________________________
                                          LORETTA A. PRESKA, U.S.D.J.
